UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2016 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-55717 ALL FOR ONE MEDIA CORP. (Exact Name of Registrant as Specified in Its Charter) Utah 81-5006786 (State or Other Jurisdiction ofIncorporation or Organization) (IRS EmployerIdentification Number) 236 Sarles Street
